Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-2703

                             UNITED STATES,

                                Appellee,

                                     v.

                     JESUS MANUEL ROSA-AGOSTO,

                        Defendant, Appellant.


        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]

          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO


                                  Before

                        Selya, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                     and Lynch, Circuit Judge.



     Jesus Manuel Rosa-Agosto on brief pro se.
     Nelson Perez-Soto, Assistant U.S. Attorney, and H.S. Garcia,
United States Attorney, on brief for appellee.



                            October 4, 2005
          Per Curiam. After carefully reviewing the record and

briefs on appeal we affirm the decision below.

          Among other problems, the appellant failed to make any

showing that the amendment would operate to reduce his guideline

range.   18 U.S.C. § 3582(c)(2).     As amended, he could obtain

concurrent sentences under U.S.S.G. § 5G1.3(b) only if the state

sentences were used as relevant conduct and they were the basis for

an increase in his offense level.    He made no showing that the

requirements were satisfied.

          Affirmed. 1st Cir. R. 27(c)




                               -2-